Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J), rendered November 30, 2005. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [3]). We reject the contention of defendant that County Court erred in refusing to grant his request for youthful offender status (see People v Williams, 45 AD3d 1466 [2007]; People v Siler, 45 AD3d 1403 [2007]). Contrary to defendant’s further contention, the bargained-for sentence is not unduly harsh or severe. Present — Hurlbutt, J.P., Martoche, Fahey, Peradotto and Green, JJ.